Mr. Chief- Justice Suepaed
delivered the opinion of the Court:
It is a familiar rule of law that the owner of land who, by *584invitation, express or implied, leads others to come upon his premises for a lawful purpose, is liable to such persons who, exercising reasonable care themselves, may be injured by reason of the unsafe condition of the premises, negligently suffered to exist, without reasonable notice. Bennett v. Louisville & N. R. Co. 102 U. S. 577, 580, 26 L. ed. 235, 236; Union P. R. Co. v. McDonald, 152 U. S. 262, 269, 38 L. ed. 434, 438, 14 Sup. Ct. Rep. 619; Davis v. Central Cong. Soc. 129 Mass. 367, 371, 37 Am. Rep. 368. Save in those instances where the relations between the parties are exceptional, as in the case of carrier and passenger, and others that may be analogous, the owner is bound to use ordinary reasonable care to the end that persons going and coming on his premises by implied invitation shall not be necessarily or unreasonably exposed to danger, The owner is not an insurer of the safety of such persons, nor does he owe them the highest degree of care. The measure of his duty is reasonable prudence and care. And though the owner may, as in this case, lease the rooms in his building to others, the same rule applies where he retains the control of the stairways and other means of ingress and egress. Larkin v. O'Neill, 119 N. Y. 221, 225, 23 N. E. 563; Davis v. Central Cong. Soc. supra; Gleason v. Boehm,, 58 N. J. L. 475, 32 L.R.A. 645, 34 Atl. 886.
Applying these |3rinciples to the facts stated, we are of the opinion that the demurrer was rightly sustained. It is conceded that the stairway was a reasonably safe structure as far as the building within which it is located is concerned, and that it had been kept in repair throughout. The negligence alleged relates to the short stairway leading from the platform to the opening which gave access to the second floor of the adjoining and connected building. Evidently the floors of the two buildings -were not in the same plane. Therefore, to prevent giving a greater rise to the two steps necessary to reach the floor of No. 629 than was common to the other steps of the main stairway the slab was introduced between the first step and the platform, making practically another step 2 inches high. It is not apparent, and there is no suggestion whatever, that any better or safer con*585struction could bave been adopted in order to overcome the difference between the elevation of the two floors. Presumably there was no elevator in the buildings and the stairway must-have furnished the only means of access to the upper floors of both buildings. It does not appear from the allegations of the declaration how long these steps had been in use prior to the plaintiff’s fall, or that any accident had ever happened thereon before that would call attention to any defect in contraction. Rejecting the conclusions of the pleader embraced in the allegations of “negligence,” “unsafety,” and so forth, as not within the admission of the demurrer, but giving her the benefit of all reasonable inferences to be deduced from the specific facts which are admitted thereby, we do not think that there is any ground for submitting the question of negligent construction to the determination of a jury. Governed by the rule of law before stated, we are of the opinion that but one-inference can be fairly deduced from the facts, and that is that the construction of the steps and platform was a reasonably safe one under all the circumstances disclosed. This conclusion is supported by a well-considered decision of the supreme judicial court of Massachusetts, — Ware v. Evangelical Baptist Benev. & Missionary Soc. 181 Mass. 285, 63 N. E. 885,—the facts of which seem more favorable to the plaintiff' than those presented here.
That case was submitted to the jury under an agreement that in case of a verdict for the plaintiff the case should be reported to the appellate court, and, if that court should he of the opinion that a verdict ought to have been directed for the defendant,, judgment should be so entered. The verdict was for the plaintiff, but the court held that it ought to have been for the defendant upon the facts proved. In giving the reasons for this conclusion, the court, through Morton, J., said:
“The injury complained of was due to a fall received by the-plaintiff while passing from one of the rooms in the Tremont' Temple building, so called, in Boston, belonging to the defendant, to the hallway or corridor on which the room opened. The floor of the room was 4% inches above the floor of the hall*586way, and it was this difference in height which caused the plaintiff, as she stepped forward out of the room, to fall. She had entered the room a few minutes before through the same door. She had never been in the building previously, if that is material. It is contended that this construction was defective, and this is the negligence alleged.
“It is matter of common observation that in entering and leaving stores, halls, railway-car stations and platforms, office buildings, and other buildings and places and private houses, adjoining surfaces are frequently at different levels, and the difference in level has to be overcome by one or more steps of greater or less height, or by some other device. The same thing happens in the interior of buildings and structures. We cannot think that such a construction is of itself defective or negligent. There is nothing in the nature of things which requires that a floor of a room which is entered from a hall or corridor, especially in a building like the Tremont Temple building, should be on the same level as that of the hall or corridor. Such may be the more usual or common construction, but there is nothing, we think, which requires it to be so at the peril of being regarded as defective or negligent, if it is not, and if suitable safeguards are not adopted to warn and protect those invited there.”
Having disposed of the question of negligence in the matter of the construction of the steps and the platform on which they rested, it remains to consider the allegations of the declaration relating to the lighting of the stairway. These might well be regarded as founded on and dependent upon the alleged negligent construction of the steps, as the substantial ground of the action; in other words, as intended rather to aggravate the negligence in that regard than to set up an independent foundation for the action. But treating them as raising an independent question of negligence, we are of the opinion that they are insufficient.
There is no reason why a stairway should be artificially lighted in the daytime, unless by the character of its construction within a building the daylight shall have been excluded so *587as to require artificial light to enable persons to see their way along it; and there is nothing tending to show that such was the character of construction in this case. Instead of describing the conditions as regards the light, and stating the particular facts from which the inference of insufficient or imperfect lighting might fairly and reasonably be deduced, the declaration simply states that they were “imperfectly lighted,” and without '“any sufficient light.” These are but conclusions of the pleader, and not the facts themselves by which the conclusions may bo tested. Such conclusions are not within the admissions of the demurrer. Rejecting them, for this reason, nothing remains on which to rest the action.
Deplorable as the condition of the plaintiff apparently is, we cannot but regard her as the victim of an accident, the consequences of which cannot lawfully be visited upon the defendant.
The judgment must be affirmed, with costs. Affirmed.